MAUS, Judge,
concurring in part and dissenting in part.
I concur as to the disposition of the third count. I must dissent in regard to the two counts of stealing. It is seldom that unob-jected to or improperly objected to hearsay should be found prejudicial under the plain error rule, V.A.M.R. Crim. Rule 27.20(c). However, in this case the hearsay, only inferentially corroborated, provided an essential link in the evidence leading to defendant’s convictions on those two counts. Under that rule, I would reverse and remand those two counts. State v. Granberry, 491 S.W.2d 528 (Mo. banc 1973); State v. Douglas, 573 S.W.2d 79 (Mo.App.1978).